DETAILED ACTION
Claims 1-11 are pending. Claims dated 03/31/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the interpretation to the claims under 35 U.S.C. § 112(f):
The Examiner maintains the interpretation(s) under 35 U.S.C. § 112(f) that was applied in the Non-Final Rejection dated 12/07/2021 as Applicant has not argued to these interpretation(s) in the remarks.

Regarding the rejections to the claims under 35 U.S.C. § 102 & 103:
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Specifically, the thrust of Applicant’s arguments pertains to limitations that were not present in the claims examined in the non-final rejection dated 12/07/2021, and these limitations are therefore subject to further search and/or consideration. After further search and consideration, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“image pickup means” in claim 2 corresponds to a camera ([0034] a camera 40, which is image pickup means for taking an image of…)
“autonomous flight control means” in claim 8 corresponds to computer algorithms that provide specific software functions within the control unit of the vehicle ([0024] the control device includes…autonomous flight control means for making the unmanned aerial vehicle fly autonomously based on the flight plan; Fig. 1 Control 20)
“undulation obtaining means” in claim 8 corresponds to a computer algorithms that provide specific software functions within the control unit of the vehicle ([0024] the control device includes…undulation obtaining means for calculating a height of a ground surface…; Fig. 1 Control 20)
“altitude setting means” in claim 8 corresponds to a computer algorithms that provide specific software functions within the control unit of the vehicle (([0024] the control device includes altitude setting means for, during preparation of the flight plan, automatically setting a flight altitude of the unmanned aerial vehicle…; Fig. 1 Control 20)
“distance information obtaining means” in claim 9 corresponds to a sensor ([0040] The distance information obtaining means according to the present invention, however, may be any other means insofar as the means is capable of obtaining information from which the distance between the unmanned aerial vehicle and the ground surface or the ground object is measurable. Such means may be, other than the camera 40, a laser distance measuring sensor such as an optical distance measuring sensor or an ultrasonic sensor.)
“target distance holding means” in claim 10 corresponds to a memory within a control device of the vehicle ([0048] thus, the memory 62 of the control device 60 is one embodiment of the target distance holding means according to the present invention)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moster et al. (US 20180204469 A1) and herein after will be referred to as Moster.

Regarding claim 1, Moster teaches a method for setting a flight altitude of an unmanned aerial vehicle, the method comprising: 
an undulation research step of making the unmanned aerial vehicle fly and measuring a height of a ground surface or a ground object (Fig. 4 conduct aerial survey with UAV, and obtain multiple images of the structure 408 and generate a ortho-rectified 3-dimentional point cloud using the location information of the ground control point, and one or more images 412; [0118] FIG. 6 illustrates an example generated point cloud 600, for example as described above with respect to FIG. 4. […] As described above, location information associated with each point can be determined, such that, for example, a height of each point can be determined. As will be described, the height of a surface (e.g., contour) of the rooftop in the point cloud 600 can be utilized to inform whether a UAV is able to perform a flight plan without colliding with the structure); 
and an altitude setting step of, during preparation of a flight plan that is setting data including a specification of a path on which the unmanned aerial vehicle is made to fly autonomously, automatically setting the flight altitude on the path in the flight plan based on the height of the ground surface or the ground object measured in the undulation research step (Fig. 7A after obtaining the point cloud 702, determine a flight path 706, determine feasibility of navigating each inspection location 706, and instruct UAV to navigate to determined flight path; Fig. 7B steps 722-732; [0144] FIG. 8 illustrates an example of determining a flight path for a UAV to follow around a physical structure 808; [0124] flight plan), 
wherein the undulation research step is performed on a first flight of the unmanned aerial vehicle ([0090] initial flight plan), and the altitude setting step is performed on a second flight of the unmanned aerial vehicle (Fig. 7A flight path 708; [0005] inspection based flight plan) after completion of the first flight (see also cited above Fig. 4 and Fig. 7 and Examiner’s Note below).
Examiner’s note: In Moster, Examiner interprets the UAV conducting the aerial survey using the generated initial flight plan in [0090] to obtain the point cloud corresponds to an “undulation research step”. After the point cloud is generated from the undulation research step (corresponding to “a completion of a first flight”), the Examiner interprets the step of determining and navigating a flight path to avoid the obstacles based on the point cloud as shown in Fig. 7-8 and [0005] inspection based flight plan corresponds to an “altitude setting step”. Examiner understands that flight altitude is also set when determining a flight plan for a UAV in the altitude setting step since Moster explicitly discloses in [0073] that “[a] flight plan instructs the UAV where it should fly in a 3D space. The flight plan includes a series of connected waypoints that define where the UAV should fly and what actions that the UAV should complete during a particular flight” and in [0043] “waypoints (e.g., latitude, longitude and altitude)”.

Regarding claim 7, Moster teaches the method according to claim 1 for setting the flight altitude of the unmanned aerial vehicle.
Moster also teaches wherein a path along an inclined surface is specified in the flight plan prepared in the altitude setting step (Fig. 8 establishing flight path with way points over/along inclined surfaces (over/along building)).

Regarding claim 8, Moster teaches an unmanned aerial vehicle system comprising: an unmanned aerial vehicle (Fig. 8 UAV); 
and a control device configured to prepare a flight plan that is setting data including a specification of a path on which the unmanned aerial vehicle is made to fly autonomously ([0038] FIG. 1 is a block diagram of an example Unmanned Aerial Vehicle (UAV) architecture for implementing the features and processes described herein; Fig. 1 processor 194)
wherein the unmanned aerial vehicle or the control device comprises autonomous flight control means for making the unmanned aerial vehicle fly autonomously based on the flight plan ([0144] FIG. 8 illustrates an example of determining a flight path for a UAV to follow around a physical structure 808; [0003] …autonomously perform the inspection)
and undulation obtaining means for calculating a height of a ground surface or a ground object on the path on which the unmanned aerial vehicle has been made to fly (Fig. 4 conduct aerial survey with UAV, and obtain multiple images of the structure 408 and generate a ortho-rectified 3-dimentional point cloud using the location information of the ground control point, and one or more images 412; [0118] FIG. 6 illustrates an example generated point cloud 600, for example as described above with respect to FIG. 4. […] As described above, location information associated with each point can be determined, such that, for example, a height of each point can be determined. As will be described, the height of a surface (e.g., contour) of the rooftop in the point cloud 600 can be utilized to inform whether a UAV is able to perform a flight plan without colliding with the structure); 
and wherein the control device comprises altitude setting means for, during preparation of the flight plan, automatically setting a flight altitude of the unmanned aerial vehicle on the path in the flight plan based on the height of the ground surface or the ground object calculated by the undulation obtaining means (Fig. 7A after obtaining the point cloud 702, determine a flight path 706, determine feasibility of navigating each inspection location 706, and instruct UAV to navigate to determined flight path; Fig. 7B steps 722-732; [0144] FIG. 8 illustrates an example of determining a flight path for a UAV to follow around a physical structure 808; [0124] flight plan), 
and the undulation obtaining means calculates the height of the ground surface or the ground object on a first flight of the unmanned aerial vehicle ([0090] initial flight plan), and the altitude setting means automatically sets the flight altitude of the unmanned aerial vehicle on a second flight of the unmanned aerial vehicle (Fig. 7A flight path 708; [0005] inspection based flight plan) after completion of the first flight. (see cited above Fig. 4 and Fig. 7 and Examiner’s Note below).
Examiner’s note: In Moster, Examiner interprets the UAV conducting the aerial survey using the generated initial flight plan in [0090] to obtain the point cloud corresponds to an “undulation obtaining means”. After the point cloud is generated from the undulation obtaining means (corresponding to “a completion of a first flight”), the Examiner interprets the step of determining and navigating a flight path to avoid the obstacles based on the point cloud as shown in Fig. 7-8 and [0005] inspection based flight plan corresponds to an “altitude setting means”. Examiner understands that flight altitude is also set when determining a flight plan for a UAV in the altitude setting means since Moster explicitly discloses in [0073] that “[a] flight plan instructs the UAV where it should fly in a 3D space. The flight plan includes a series of connected waypoints that define where the UAV should fly and what actions that the UAV should complete during a particular flight” and in [0043] “waypoints (e.g., latitude, longitude and altitude)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moster, in view of Zhang et al. (US 11163318 B2) and herein after will be referred to as Zhang.

Regarding claim 2, Moster teaches the method according to claim 1 for setting the flight altitude of the unmanned aerial vehicle.
While Moster discloses wherein the undulation research step comprises measuring the height of the ground surface or the ground object (see rejection of claim 1 – heights of ground surface obtained during aerial survey Fig. 4), Moster does not explicitly teach that the undulation research step comprises measuring the height of the ground surface or the ground object based on: a sea level altitude obtained using an altitude sensor with which the unmanned aerial vehicle is equipped or a relative altitude measured from a take-off point of the unmanned aerial vehicle and obtained using the altitude sensor.
However, Zhang teaches measuring the height of the ground surface or the ground object based on: a sea level altitude obtained using an altitude sensor with which the unmanned aerial vehicle is equipped or a relative altitude measured from a take-off point of the unmanned aerial vehicle and obtained using the altitude sensor (col. 2 ln 50-52: sensor data is generated by one or more sensors carried by the UAV and configured to measure height above ground of the UAV; col 21 ln 20-26: The altitude information may be a measurement produced by an altitude sensor mentioned herein (e.g., a GPS on board the UAV). The altitude information may be an altitude measurement made relative to a reference point mentioned herein (e.g. true altitude measurement measured relative to MSL (sea level), absolute altitude measurement measured relative to ground level).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Moster’s height of the ground surface or the ground object measurements to incorporate the teachings of Zhang to include a sea level altitude obtained using an altitude sensor with which the unmanned aerial vehicle is equipped or a relative altitude measured from a take-off point of the unmanned aerial vehicle and obtained using the altitude sensor, because doing so provides an “reference level” (Zhang col. 10 ln 20) and allows “altitude measurements to be compared to a fixed level” (Zhang col. 13 ln 18-20).
Moster does not explicitly teach a ground altitude obtained using a distance measuring sensor or image pickup means facing downward from the unmanned aerial vehicle.
However, Zhang teaches a ground altitude obtained using a distance measuring sensor or image pickup means facing downward from the unmanned aerial vehicle (col. 2 ln 48-55: visual sensors which can estimate a weighted average of distance from the UAV to ground or obstacle beneath the UAV in a time window…the sensors are oriented vertically downward relative to the UAV)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Moster to incorporate the teachings of Zhang to include a ground altitude obtained using a distance measuring sensor or image pickup means facing downward from the unmanned aerial vehicle, because doing so “facilitates measurement of the distance between the UAV and the local ground level and/or local structures, and this distance information can be used as a basis for dynamically modifying altitude restrictions (Zhang col. 22 ln. 52-55).

Regarding claim 9, Moster teaches the unmanned aerial vehicle system according to claim 8.
While Moster discloses wherein the undulation obtaining means is configured to calculate the height of the ground surface or the ground object (see rejection of claim 1 – heights of ground surface obtained during aerial survey Fig. 4), Moster does not explicitly teach: wherein the unmanned aerial vehicle comprises an altitude sensor configured to obtain a sea level altitude or a relative altitude measured from a take-off point, and distance information obtaining means for obtaining information from which a distance to the ground surface or the ground object is measurable, wherein the unmanned aerial vehicle or the control device comprises distance measuring means for calculating a ground altitude of the unmanned aerial vehicle from the information obtained by the distance information obtaining means, and wherein the undulation obtaining means is configured to calculate the height of the ground surface or the ground object based on the sea level altitude or the relative altitude from the take-off point obtained by the altitude sensor and based on the ground altitude obtained by the distance measuring means.
However, Zhang teaches wherein the unmanned aerial vehicle comprises an altitude sensor configured to obtain a sea level altitude or a relative altitude measured from a take-off point (col. 2 ln 50-52: sensor data is generated by one or more sensors carried by the UAV and configured to measure height above ground of the UAV (col 21 ln 20-26: The altitude information may be a measurement produced by an altitude sensor mentioned herein (e.g., a GPS on board the UAV). The altitude information may be an altitude measurement made relative to a reference point mentioned herein (e.g. true altitude measurement measured relative to MSL (sea level), absolute altitude measurement measured relative to ground level)
and distance information obtaining means for obtaining information from which a distance to the ground surface or the ground object is measurable, wherein the unmanned aerial vehicle or the control device comprises distance measuring means for calculating a ground altitude of the unmanned aerial vehicle from the information obtained by the distance information obtaining means (col. 2 ln 48-55: visual sensors which can estimate a weighted average of distance from the UAV to ground or obstacle beneath the UAV in a time window…the sensors are oriented vertically downward relative to the UAV),
and wherein the undulation obtaining means is configured to calculate the height of the ground surface or the ground object based on the sea level altitude or the relative altitude from the take-off point obtained by the altitude sensor and based on the ground altitude obtained by the distance measuring means (col. 2 ln 50-52: sensor data is generated by one or more sensors carried by the UAV and configured to measure height above ground of the UAV; col 21 ln 20-26: The altitude information may be a measurement produced by an altitude sensor mentioned herein (e.g., a GPS on board the UAV). The altitude information may be an altitude measurement made relative to a reference point mentioned herein (e.g. true altitude measurement measured relative to MSL (sea level), absolute altitude measurement measured relative to ground level).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Moster to incorporate the teachings of Zhang to include wherein the unmanned aerial vehicle comprises an altitude sensor configured to obtain a sea level altitude or a relative altitude measured from a take-off point, and distance information obtaining means for obtaining information from which a distance to the ground surface or the ground object is measurable, wherein the unmanned aerial vehicle or the control device comprises distance measuring means for calculating a ground altitude of the unmanned aerial vehicle from the information obtained by the distance information obtaining means, and wherein the undulation obtaining means is configured to calculate the height of the ground surface or the ground object based on the sea level altitude or the relative altitude from the take-off point obtained by the altitude sensor and based on the ground altitude obtained by the distance measuring means (col. 2 ln 50-52: sensor data is generated by one or more sensors carried by the UAV and configured to measure height above ground of the UAV, because doing so provides an “reference level” (Zhang col. 10 ln 20) and allows “altitude measurements to be compared to a fixed level” (Zhang col. 13 ln 18-20).

Claims 3-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Moster, in view of Ham et al. (US 20170248969 A1) and herein after will be referred to as Ham.

Regarding claim 3, Moster teaches the method according to claim 1 for setting the flight altitude of the unmanned aerial vehicle.
Moster also teaches further comprising a temporary path setting step of preparing a flight plan in which the path on which the unmanned aerial vehicle is made to fly autonomously is specified (Fig. 4 conduct aerial survey with UAV 408; [0106] The aerial survey enables the UAV to navigate about the geographic area, and obtain images of the geographic area. For example, the UAV can obtain images of objects included in the geographic area along with the structure. To perform the aerial survey, the UAV can receive a flight plan that causes the UAV to navigate about the geographic area […] The flight plan can be generated by the GCS or by a flight planning system, for example as described above.).
such that the flight altitude is provided with an allowance 0062] Additionally, the flight description module 210 can determine, or receive information indicating a safe minimum altitude for the UAV to enforce, the safe minimum altitude being an altitude at which the UAV is safe to travel between waypoints. The safe minimum altitude can be an altitude at which the UAV will not encounter obstacles within the geofence boundary (e.g., a height above buildings, trees, towers, poles and so on).)
Moster does not explicitly teach the flight altitude is provided with an allowance relative to the height of the ground surface or the ground object on the path.
However, Ham teaches the flight altitude is provided with an allowance relative to the height of the ground surface or the ground object on the path ([0086] Since a radio altitude sensor operates with a principle of an echo to an object, it may maintain an altitude Z value relative to the object. In other words, if an altitude Z value of 150 meters is input to an unmanned aerial vehicle to be maintained, an altitude of 150 meters may be continuously maintained from an elevation. However, if there is a ground object with a height of 50 meters and a wide area in the middle of routes, a flight altitude of an unmanned aerial vehicle may be maintained on 200 meters in the range of the corresponding ground object).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the flight altitude provided as taught by Moster to incorporate the teachings of Ham to include the flight altitude is provided with an allowance relative to the height of the ground surface or the ground object on the path, because doing so provides a reference point and allows the UAV maintain an elevation that avoids objects.
Moster further teaches: wherein the undulation research step comprises making the unmanned aerial vehicle fly autonomously based on the flight plan prepared in the temporary path setting step (Fig. 4 conduct aerial survey with UAV 408),
and measuring the height of the ground surface or the ground object on the path in the flight plan ([0118] FIG. 6 illustrates an example generated point cloud 600, for example as described above with respect to FIG. 4. […] As described above, location information associated with each point can be determined, such that, for example, a height of each point can be determined. As will be described, the height of a surface (e.g., contour) of the rooftop in the point cloud 600 can be utilized to inform whether a UAV is able to perform a flight plan without colliding with the structure; supported by [0033]).

Regarding claim 4, Moster, as modified, teaches the method according to claim 3 for setting the flight altitude of the unmanned aerial vehicle.
Moster also teaches wherein the path in the flight plan prepared in the temporary path setting step ([0090] To generate a point cloud, an initial flight plan can be performed by a UAV to obtain images from which the point cloud is to be generated. For example, the UAV receives a flight plan to automatically navigate the UAV over a physical structure, such as a house or a building; [0106] A flight pattern can then be determined indicating that a UAV will navigate about the geographic area according to the flight pattern.)
and the path in the flight plan prepared in the altitude setting step ([0005] For example, a same UAV that obtains images for generation of a point cloud can be used to then immediately perform an inspection based flight plan)
are approximately identical to each other in longitude and latitude (Fig. 8 inspection based flight plan also navigates the UAV over a physical structure, such as a house or a building in the approximate location as where the point cloud was generated in the initial flight plan– the difference is that now altitudes are considered using the obtained the point cloud information).

Regarding claim 5, Moster teaches the method according to claim 1 for setting the flight altitude of the unmanned aerial vehicle.
Moster also teaches further comprising a target distance setting step of specifying a target distance that is a ground altitude for the unmanned aerial vehicle to maintain ([0062] Additionally, the flight description module 210 can determine, or receive information indicating a safe minimum altitude for the UAV to enforce, the safe minimum altitude being an altitude at which the UAV is safe to travel between waypoints. The safe minimum altitude can be an altitude at which the UAV will not encounter obstacles within the geofence boundary (e.g., a height above buildings, trees, towers, poles and so on).
Moster does not explicitly teach: wherein the altitude setting step comprises automatically setting, as the flight altitude on the path in the flight plan, a height obtained by adding the target distance to the height of the ground surface or the ground object measured in the undulation research step
However, Ham teaches automatically setting, as the flight altitude on the path in the flight plan, a height obtained by adding the target distance to the height of the ground surface or the ground object measured ([0086] it may maintain an altitude Z value relative to the object; [0086] if an altitude Z value of 150 meters is input to an unmanned aerial vehicle to be maintained, an altitude of 150 meters may be continuously maintained from an elevation. However, if there is a ground object with a height of 50 meters and a wide area in the middle of routes, a flight altitude of an unmanned aerial vehicle may be maintained on 200 meters in the range of the corresponding ground object; see Examiner Note).
Examiner Note: Ham teaches, the target distance (50 meters) is added to the height of the ground surface (150 meters), to ensure the correct altitude (of 200 meters) when a ground object is present. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the altitude setting step as taught by Moster to incorporate Ham to include wherein the altitude setting step comprises automatically setting, as the flight altitude on the path in the flight plan, a height obtained by adding the target distance to the height of the ground surface or the ground object measured in the undulation research step, because doing so ensures a correct and safe altitude that avoids collisions when a ground object is present.

Regarding claim 6, Moster, as modified (see rejection of claim 5), teaches the method according to claim 5 for setting the flight altitude of the unmanned aerial vehicle.
Moster, as modified, does not explicitly teach an undulation re-research step of making the unmanned aerial vehicle fly autonomously based on the flight plan prepared in the altitude setting step and measuring the height of the ground surface or the ground object on the path in the flight plan; and an altitude re-setting step of automatically setting, as the flight altitude on the path in the flight plan, a height obtained by adding the target distance to the height of the ground surface or the ground object measured in the undulation re-research step.
However, Ham also teaches further comprising: an undulation re-research step of making the unmanned aerial vehicle fly autonomously based on a flight plan and measuring the height of the ground surface or the ground object on the path in the flight plan ([0146] the calibration verification may be performed to continue correcting a value measured by a radio altitude sensor of the unmanned aerial vehicle while the unmanned aerial vehicle is operated after the initial setting for flight of the unmanned aerial vehicle is completed; Fig. 5 510-540 supported by [0024] …device loaded into an aircraft which captures the earth's surface, an identification unit configured to identify the object by analyzing the collected point cloud, an extraction unit configured to extract height values of specific points of the object identified using terrain altitude data…); 
and an altitude re-setting step of automatically setting, as the flight altitude on the path in the flight plan, a height obtained by adding the target distance to the height of the ground surface or the ground object measured in the undulation re-research step (Fig. 1 correct altitude Z value measured by sensor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the flight plan prepared in the altitude setting step modified Moster to incorporate the teachings of Ham to include an undulation re-research step of making the unmanned aerial vehicle fly autonomously based on the flight plan prepared in the altitude setting step and measuring the height of the ground surface or the ground object on the path in the flight plan, to continuously improve the precision of the height measurements, and/or verify the height measurements obtained from the undulation research step. 
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Moster to incorporate the teachings of Ham to include an altitude re-setting step of automatically setting, as the flight altitude on the path in the flight plan, a height obtained by adding the target distance to the height of the ground surface or the ground object measured in the undulation re-research step, to account for the height of the objects measured when flying and avoid objects. 

Regarding claim 10, Moster teaches the unmanned aerial vehicle system according to claim 8.
Moster also teaches wherein the control device comprises target distance holding means for storing a target distance that is a ground altitude for the unmanned aerial vehicle to maintain ([0046] Flight data logs may be generated by reading various information from the UAV sensors and operating system 120 and storing the information in computer-readable media (e.g., non-volatile memory 118); [0062] Additionally, the flight description module 210 can determine, or receive information indicating a safe minimum altitude for the UAV to enforce, the safe minimum altitude being an altitude at which the UAV is safe to travel between waypoints. The safe minimum altitude can be an altitude at which the UAV will not encounter obstacles within the geofence boundary (e.g., a height above buildings, trees, towers, poles and so on).
Moster does not explicitly teach: and wherein the altitude setting means is configured to automatically set, as the flight altitude on the path in the flight plan, a height obtained by adding the target distance to the height of the ground surface or the ground object.
However, Ham teaches automatically set, as the flight altitude on the path in the flight plan, a height obtained by adding the target distance to the height of the ground surface or the ground object measured ([0086] it may maintain an altitude Z value relative to the object; [0086] if an altitude Z value of 150 meters is input to an unmanned aerial vehicle to be maintained, an altitude of 150 meters may be continuously maintained from an elevation. However, if there is a ground object with a height of 50 meters and a wide area in the middle of routes, a flight altitude of an unmanned aerial vehicle may be maintained on 200 meters in the range of the corresponding ground object; see Examiner Note).
Examiner Note: Ham teaches, the target distance (50 meters) is added to the height of the ground surface (150 meters), to ensure the correct altitude (of 200 meters) when a ground object is present. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the altitude setting means as taught by Moster to incorporate Ham to include wherein the altitude setting means is configured to automatically set, as the flight altitude on the path in the flight plan, a height obtained by adding the target distance to the height of the ground surface or the ground object measured in the undulation research step, because doing so ensures a correct and safe altitude that avoids collisions when a ground object is present.

Regarding claim 11, Moster teaches a method for setting a flight altitude of an unmanned aerial vehicle, the method comprising: 
an undulation research step of making the unmanned aerial vehicle fly and measuring a height of a ground surface or a ground object (Fig. 4 conduct aerial survey with UAV, and obtain multiple images of the structure 408 and generate a ortho-rectified 3-dimentional point cloud using the location information of the ground control point, and one or more images 412; [0118] FIG. 6 illustrates an example generated point cloud 600, for example as described above with respect to FIG. 4. […] As described above, location information associated with each point can be determined, such that, for example, a height of each point can be determined. As will be described, the height of a surface (e.g., contour) of the rooftop in the point cloud 600 can be utilized to inform whether a UAV is able to perform a flight plan without colliding with the structure); 
and an altitude setting step of, during preparation of a flight plan that is setting data including a specification of a path on which the unmanned aerial vehicle is made to fly autonomously, setting the flight altitude on the path in the flight plan based on the height of the ground surface or the ground object measured in the undulation research step (Fig. 7A after obtaining the point cloud 702, determine a flight path 706, determine feasibility of navigating each inspection location 706, and instruct UAV to navigate to determined flight path; Fig. 7B steps 722-732; [0144] FIG. 8 illustrates an example of determining a flight path for a UAV to follow around a physical structure 808; [0124] flight plan); and
a temporary path setting step of preparing a temporary flight plan that is a flight plan in which a path on which the unmanned aerial vehicle is made to fly autonomously is specified (Fig. 4 conduct aerial survey with UAV 408; [0106] The aerial survey enables the UAV to navigate about the geographic area, and obtain images of the geographic area. For example, the UAV can obtain images of objects included in the geographic area along with the structure. To perform the aerial survey, the UAV can receive a flight plan that causes the UAV to navigate about the geographic area […] The flight plan can be generated by the GCS or by a flight planning system, for example as described above.).
such that the flight altitude is provided with an allowance 0062] Additionally, the flight description module 210 can determine, or receive information indicating a safe minimum altitude for the UAV to enforce, the safe minimum altitude being an altitude at which the UAV is safe to travel between waypoints. The safe minimum altitude can be an altitude at which the UAV will not encounter obstacles within the geofence boundary (e.g., a height above buildings, trees, towers, poles and so on).)
Moster does not explicitly teach the flight altitude is provided with an allowance relative to the height of the ground surface or the ground object on the path.
However, Ham teaches the flight altitude is provided with an allowance relative to the height of the ground surface or the ground object on the path ([0086] Since a radio altitude sensor operates with a principle of an echo to an object, it may maintain an altitude Z value relative to the object. In other words, if an altitude Z value of 150 meters is input to an unmanned aerial vehicle to be maintained, an altitude of 150 meters may be continuously maintained from an elevation. However, if there is a ground object with a height of 50 meters and a wide area in the middle of routes, a flight altitude of an unmanned aerial vehicle may be maintained on 200 meters in the range of the corresponding ground object).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the flight altitude provided as taught by Moster to incorporate the teachings of Ham to include the flight altitude is provided with an allowance relative to the height of the ground surface or the ground object on the path, because doing so provides a reference point when objects are present and allows the UAV keep an altitude that avoids objects.
Moster further teaches: wherein the undulation research step comprises making the unmanned aerial vehicle fly autonomously based on the temporary flight plan prepared in the temporary path setting step and measuring the height of the ground surface or the ground object on the path in the temporary flight plan (Fig. 4 conduct aerial survey with UAV 408), and
the undulation research step is performed on a first flight of the unmanned aerial vehicle ([0090] initial flight plan), and the altitude setting step is performed on a second flight of the unmanned aerial vehicle (Fig. 7A flight path 708; [0005] inspection based flight plan) after completion of the first flight (see cited above Fig. 4 and Fig. 7 and Examiner’s Note below).
Examiner’s note: In Moster, Examiner interprets the UAV conducting the aerial survey using the generated initial flight plan to obtain the point cloud corresponds to an “undulation research step”. After the point cloud is generated from the undulation research step (corresponding to “a completion of a first flight”), the Examiner interprets the step of determining and navigating a flight path to avoid the obstacles based on the point cloud as shown in Fig. 8 and [0005] inspection based flight plan corresponds to an “altitude setting step”. Examiner understands that flight altitude is also set when determining a flight plan for a UAV in the altitude setting step since Moster explicitly discloses in [0073] that “[a] flight plan instructs the UAV where it should fly in a 3D space. The flight plan includes a series of connected waypoints that define where the UAV should fly and what actions that the UAV should complete during a particular flight” and in [0043] “waypoints (e.g., latitude, longitude and altitude)”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Monocular Vision System for Fixed Altitude Flight of Unmanned Aerial Vehicles”, Huang et al. discloses a method of fixed altitude flight of an UAV

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661